FILED
                             NOT FOR PUBLICATION                             FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 XIU YUN CHEN,                                    No. 07-72269

               Petitioner,                        Agency No. A096-390-212

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Xiu Yun Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
withholding of removal, and relied under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the

petition for review.

       The IJ denied Chen’s asylum, withholding of removal and CAT claims

based on his finding that Chen could relocate within China. Chen failed to exhaust

her challenge to the IJ’s dispositive internal relocation finding before the BIA, and

therefore we dismiss the petition for review as to Chen’s claims. See Zara v.

Ashcroft, 383 F.3d 927, 931 (9th Cir. 2004) (declining “to hold that the BIA’s

streamlining decision excused the administrative requirement of exhaustion of

remedies”).

       PETITION FOR REVIEW DISMISSED.




DL/Research                               2                                     07-72269